            Case 1:19-cv-06055-BMC Document 8 Filed 12/05/19 Page 1 of 1 PageID #: 32


                                                                                                                              Scott R. Green | Partner
                                                                                                    Direct 516.281.9859 | sgreen@goldbergsegalla.com



                                                                                 December 5, 2019


         Via ECF
         Honorable Brian M. Cogan, J.S.C.
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                        Re:        Christie Maurice vs. Lasante Health Center, Inc., et al.
                                   Docket No.: 19-cv-06055-BMC
                                   GS File No. 16002.0332

         Dear Judge Cogan:

                This firm represents Defendants Lasante Health Center, Inc. and Moshe Posner in
         connection with the above-referenced matter.

                 The parties respectfully request an adjournment on consent of the Initial Conference
         currently scheduled on December 18, 2019 at 5:00 P.M. to a date thereafter convenient for the
         Court. This is the first request for an adjournment in connection with the Initial Conference. The
         reason for the request is because there are ongoing settlement discussions and Defendants’
         deadline to answer is December 27, 2019.

                The parties have conferenced and are available on January 13, 2020, January 14, 2020,
         January 15, 2020 and January 17, 2020.

                   Should your Honor have any questions, please feel free to contact me.

                                                                                 Respectfully yours,
                                                                                 Scott R. Green
                                                                                 Scott R. Green, Esq.

         cc:       Denise A. Shulman, Esq. (via ECF)

         SRG/re




                                   Please send mail to our scanning center at: PO Box 780, Buffalo, NY 14201


Office Location: 200 Garden City Plaza, Suite 520, Garden City, NY 11530-3203 | 516.281.9800 | Fax: 516.281.9801 | www.goldbergsegalla.com
      CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM


         24802736.v1
